Citation Nr: 0533254	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  97-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for generalized 
osteoarthritis.

2.  Entitlement to service connection for Dupuytren's 
contracture, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1962 to February 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in January 2000 and at the Board's offices in 
September 2005.  Transcripts of both hearings have been 
associated with the record.

When the case was before the Board in September 2000, the 
Board determined that the veteran's claim of entitlement to 
service connection for generalized arthritis was well 
grounded, and remanded the issue for additional development 
of the record.  The case was recertified to the Board in 
September 2005 for further appellate consideration.



FINDINGS OF FACT

1.  Generalized arthritis was not manifest during service or 
within one year of separation.  Generalized arthritis is 
unrelated to his military service or a service connected 
disease or injury.

2.  Dupuytren's contracture was not manifest in service and 
is unrelated to service.  


CONCLUSIONS OF LAW

1.  Generalized arthritis was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Dupuytren's contracture was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).  

3.  Generalized arthritis is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran's claim of entitlement to service connection for 
generalized osteoarthritis was received in January 1995, well 
before the enactment of the VCAA.

At the outset of the veteran's claim of entitlement to 
service connection for generalized osteoarthritis, he was 
informed of the evidence necessary to substantiate it.  A 
Statement of the Case, issued in October 1996, provided 
notice to the veteran of the evidence necessary to support 
this claim.  Supplemental statements of the case dated in 
November 1998, August 2004, January 2005, and May 2005 also 
provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, a letter dated in March 2001 also instructed 
veteran regarding the evidence necessary to substantiate his 
claim and requested that he identify evidence supportive of 
the claim.  

With regard to the veteran's claim of entitlement to service 
connection for Dupuytren's contracture, a Statement of the 
Case was issued in February 2005.  Letters dated in March 
2001 and August 2004 provided instruction regarding the 
information and evidence necessary to substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent private and VA treatment records have 
been obtained.  Moreover, the veteran has been afforded the 
opportunity to testify before the undersigned in January 2000 
and September 2005.  The RO has sought records from the 
Social Security Administration, but was notified in August 
2004 that the veteran's files were lost.  Neither the veteran 
nor his representative has identified any additional evidence 
or information pertaining to the period in question which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

The veteran's service medical records indicate that he was 
seen on various occasions for treatment of complaints 
referable to his ankles.  In June 1964 the veteran complained 
of pain in his right leg.  In September 1964 he was treated 
for multiple contusions of his right shoulder, head and left 
leg after falling backwards down a ladder.  There was no 
gross evidence of fracture or soft tissue injury.  X-rays 
were normal.  The veteran complained of right knee pain in 
April 1965.  A November 1965 treatment note indicates the 
veteran's complaints of low back pain after heavy lifting.  
Myofascial strain was assessed.  The veteran denied previous 
back trouble.  The only musculoskeletal abnormality noted on 
discharge examination was residuals of old ankle sprains 
bilaterally and healed fracture of the left ankle.

In November 1966, service connection was granted for 
bilateral traumatic arthritis of the ankles.  

A November 1971 VA examination addressed only the veteran's 
ankles, and did not indicate whether the veteran suffered 
from osteoarthritis on a generalized basis.  A July 1975 VA 
examination report is likewise silent regarding that subject.

Treatment records from the Canandaigua, New York VA Medical 
Center (VAMC) indicate that the veteran first sought 
treatment there in December 1975.  In June 1976 he complained 
of right ankle pain, pain over the left tibial tubercle, and 
pain at the root of the neck on the left side.  The provider 
noted that X-rays of the left knee were negative.  X-rays of 
the cervical spine taken in July 1976 were also negative.  

In a May 1978 statement the veteran expressed his belief that 
his service connected traumatic arthritis had caused problems 
with his neck and back.

On VA examination in August 1978, the veteran complained of 
pain in his neck, back and knees.  No diagnosis or assessment 
was made with respect to those complaints.

A March 1980 VA treatment record reflects an assessment of 
arthritis, probably osteo secondary to trauma.  The basis for 
such diagnosis is unclear.  In a July 1980 statement, the 
veteran related his belief that his osteoarthritic condition 
had spread to his neck, right shoulder, and arm.  

The report of a September 1980 VA examination reflects the 
veteran's complaints of pain in his neck, shoulder, knees, 
hips, low back, and right elbow and wrist.  However, the 
examiner indicated that there were no abnormal orthopedic 
physical findings in the neck, back, upper extremities, or 
lower extremities.  Subsequent VA treatment records show the 
veteran's continued complaints of diffuse joint pain.

A December 1981 statement from a chiropractor indicates that 
he treated the veteran 13 years previously for vertebral 
subluxations, but had no records of that treatment.  Another 
December 1981 statement from a chiropractor indicates that 
the veteran was treated from August 1966 for a period of 
about three years for cervical tension and low back spasms.  

A private treatment record dated in April 1990 reflects an 
impression of cervical sprain and mild lumbar sprain.  An 
additional note dated in December 1992 indicates a diagnosis 
of osteoarthritis.  Fibromyalgia is also noted.  

A November 1994 VA treatment note shows that the veteran gave 
a history of arthritis.  

In his January 1995 claim of entitlement to service 
connection for arthritis, the veteran indicated that he had 
severe arthritis throughout his body.

X-rays taken in January 1995 show normal knees and hips.  
Degenerative disc disease of the spine was documented by X-
ray in January 1995.  Probable disc herniation and spinal 
stenosis was noted in April 1995.  Low back pain radiating 
into the hips was noted in May 1995.  An April 1996 VA 
treatment note indicates impressions of lumbar disc disease, 
degenerative joint disease, and chronic pain.  

During A VA hospitalization in June 1996, the veteran 
complained of pain radiating from his low back into hips, 
legs and feet.  He underwent several radiologic studies, to 
include MRI of his cervical spine and lumbosacral spine.  
Those studies demonstrated no structural abnormalities that 
could be the cause of the veteran's pain.

The veteran testified before the RO in August 1998.  He 
indicated that he fractured his right ankle when he stepped 
in a hole toward the end of boot camp, and that he fractured 
his left ankle when he hopped off a truck, and another time 
when he was unloading boxes.  While he was on a ship, he fell 
15 steps down a ladder and was hospitalized for injuries to 
his back, shoulder and neck.  He testified that his arthritis 
was spreading throughout his body, especially where he had 
prior injuries.  The veteran's representative outlined 
inservice and post-service complaints regarding the back, 
neck and right knee.  The appellant clarified that the 
injuries received in service were to both ankles, right knee, 
lower and upper back including his neck, and the right 
shoulder.

A January 2000 VA treatment note indicates pain syndrome, 
noting post traumatic arthritis of the cervical and lumbar 
spine and the right shoulder.  An additional January 2000 VA 
treatment note reflects a diagnosis of polymyalgia 
rheumatica.  The veteran underwent surgery on his right 
shoulder in January 2000.  The diagnosis was 
acromioclavicular joint arthrosis, rotator cuff tear, and 
impingement of the right shoulder.

At his January 2000 hearing before the undersigned, the 
veteran described incidents during service that caused 
injuries to his ankles and back.  He maintained that 
arthritis was spreading throughout his body, especially where 
he had suffered injuries.   He also testified regarding his 
carpal tunnel syndrome, a shoulder reconstruction surgery, 
and "pyalgia rheumatica".  He stated that he had problems 
with his low back, upper back, right shoulder, and right 
knee.

The veteran submitted to a VA examination in February 2001.  
The examiner noted that over the years, the veteran had 
complained of chronic pain in the ankles, knees, back, neck, 
shoulders and recently, the knuckles and fingers.  The 
examiner also noted diagnoses of fibromyalgia and polymyalgia 
rheumatica.  The veteran's medical history was reviewed, and 
the examiner indicated that the veteran had been diagnosed 
with polymyalgia rheumatica in 1995 and was treated with 
steroids.  The veteran's present complaints included chronic 
ankle, left shoulder, neck, and back pain.  After physical 
examination, the examiner concluded that it was unlikely that 
the post-service diagnosis of degenerative joint disease in 
the knees, lumbar spine, cervical spine and right shoulder 
was due to the post-traumatic arthritis of the ankles.  He 
also concluded that there did not appear to be any 
aggravation of the nonservice-connected degenerative joint 
disease by the post-traumatic arthritis of the ankles.  He 
indicated that the degenerative changes seen in the veteran's 
X-rays, MRI studies, and CT scans appeared to be age related 
degenerative changes of the spine.  He pointed out that based 
on the history and the records, the veteran's neck, back and 
shoulder symptoms appeared to have started after his 
separation from service.  With regard to the veteran's knee 
complaints, the examiner indicated that obesity was a risk 
factor in the development of degenerative joint disease of 
the knee, and it appeared from the medical records that the 
veteran had been obese since he entered service in 1962.  He 
pointed out, however, that January 1995 X-rays did not reveal 
any degenerative changes of the knee.  The examiner indicated 
that polymyalgia rheumatica was an illness of unknown 
etiology, occurring in middle aged and older individuals.  He 
stated that the diagnosis was based upon the age of the 
patient and symptoms of aching and morning stiffness in the 
neck, shoulder, and pelvic girdle for more than one month, as 
well as an elevated sedimentation rate.  He indicated that 
the illness responded well to oral corticosteroids.  He 
concluded by reiterating that there was no evidence in the 
medical literature to suggest that post-traumatic arthritis 
in the ankles would lead to degenerative arthritis in the 
knees, spine and shoulder.

The veteran underwent triple laminectomy in September 2002.  
Subsequent VA treatment notes indicate a history of 
degenerative disc disease, arthralgia, bilateral shoulder 
pain, bilateral thigh pain, and carpal tunnel syndrome.  

At his September 2005 hearing before the undersigned, the 
veteran's representative indicated that the veteran would not 
provide any testimony on his claim of entitlement to service 
connection for Dupuytren's contracture.  He noted that the 
veteran treated his back problems himself, and that his back 
symptoms had persisted since the initial injury in service.  
The veteran described his in service injuries.  He noted that 
most of his treatment had been at VA facilities.  He stated 
that he had been told that his current back condition and 
generalized arthritis was due to repeated trauma in service.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires medical evidence 
of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1101, 1110. 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.307, 3.309 (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Service Connection for Generalized Arthritis

The veteran essentially contends that he suffers from 
generalized arthritis that has spread through his body as the 
result of trauma suffered in service.  He has also linked the 
generalized arthritis to trauma that caused his service-
connected ankle disabilities.  However, the Board observes 
that there is no competent evidence linking the veteran's 
claimed generalized arthritis to his military service.  
Rather, the February 2001 VA examiner pointed out that the 
veteran's symptoms seemed to have started after his 
separation from service.  He also concluded that it was 
unlikely that the veteran's post-service diagnosis of 
degenerative joint disease was due to the post-traumatic 
arthritis of the ankles.  The Board also notes that the first 
post service evidence of musculoskeletal complaints date to 
June 1976, approximately 10 years after the veteran's 
discharge from service.

The evidence of a relationship between the veteran's claimed 
generalized arthritis and his military service is limited to 
his assertions and those made by his representative; however, 
as a layperson, they are not qualified to render an opinion 
concerning question of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, any lay 
assertion that his service connected arthritis has spread is 
unsupported and not competent.  There is no competent 
evidence of any relationship between the generalized 
arthritis and the service-connected disease or injury.  
38 C.F.R. § 3.310 (2005).

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
generalized arthritis.

 
Service Connection for Dupuytren's Contracture

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  

In considering this claim on the merits, the Board concludes 
that service connection for the veteran's Dupuytren's 
contracture is not warranted.  In this regard the Board notes 
that Dupuytren's contracture is not among the diseases 
specified in 38 U.S.C.A. § 1116(a).  In addition, the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of Dupuytren's contracture.  See 38 C.F.R. 
§ 3.309(e).  No evidence or record supports the veteran's 
contention that such disease is related to exposure to Agent 
Orange.  Therefore, service connection is not warranted on a 
presumptive basis.

With regard to service connection on a direct basis, the 
Board notes that the service medical records show no 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's hands.  Moreover, there is no medical evidence of 
this claimed disability until years after the veteran's 
discharge from service.  The veteran maintains that no one in 
his family has suffered from Dupuytren's contracture, and 
that therefore, such disability must be related to his 
exposure to Agent Orange in Vietnam.  However, while the 
veteran may sincerely believe that this disability was 
incurred in service, as a lay person, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The evidence of record fails to indicate that the veteran's 
Dupuytren's contracture is due to exposure to Agent Orange 
during service.    The evidence also fails to establish that 
the disease is related to any other incident of service.  
Accordingly, the Board must conclude that service connection 
for Dupuytren's contracture is not warranted.


ORDER

Entitlement to service connection for generalized 
osteoarthritis is denied.

Entitlement to service connection for Dupuytren's 
contracture, claimed as due to exposure to herbicides is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


